DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claim 22 has been canceled.
3.	Claims 21 and 23-26 are currently amended.
4.	Claims 21 and 23-38 are pending in the present application.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined apsssssplication claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 27 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,255,109 in view of Glaser et al. (U.S. Patent Application Publication No. 2017/0097867 A1) Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations. Claim 27 recites the limitation a printed circuit board; an input/output (I/O) module on the printed circuit board to provide an interface to a compute system; an apparatus mounted on the printed circuit board and comprising: at least one processing unit (PU) disposed on a first PU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; and a communication network to provide communication connections between the first CPU die and the and the first GPU die which is not recited by claim 3 of Patent 10,255,109 but it is disclosed by Glaser at paragraph [0052] which discloses “FIG. 4 is a flow diagram of one embodiment of a method of early packet header verification. In one embodiment, the illustrated method 400 is implemented in a network where packets are streamed over a data channel having multiple physical links of multiple types over multiple platforms. In another embodiment, the illustrated method 400 is implemented in an intranet where devices, e.g., between a CPU and GPU or among GPUs, are interconnected using a communication protocol such as NVIDIA®. NVLink. In such an embodiment, the interconnected devices may be on different dies within a multi-chip module or on different packages on a printed circuit board.” 	Therefore, the CPU and GPUs can exist on different dies with in a single multi-chip model with in a semiconductor package and they are interconnected using NVLink.  
	The following table shows claim correspondence between claims of the present application and claims of Patent No. 10,255,109.
Present Application Claims

27
33
Patent No. 10,255,109 Claims
3 and Glaser
5 and Glaser


	The following table shows the limitation correspondence between claim 27 of the present application and claim 3 of Patent No. 10,255,109.
Claim 27 of Present Application 
Claim 3 of Patent No. 10,255,109
27. An electronic device, comprising:

a printed circuit board; an input/output (I/O) module on the printed circuit board to provide an interface to a compute system; an apparatus mounted on the printed circuit board and comprising: at least one processing unit (PU) disposed on a first PU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; and a communication network to provide communication connections between the first CPU die and the and the first GPU die; 

the processing unit to:
3. An electronic device, comprising: 

GLASER et al. at paragraph [0052]















a processor to: 
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application;
receive a metadata from an application, wherein the metadata indicates a level of graphics processing activity associated with the application; 
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
determine, from the metadata, a number of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on a plurality of separate dies communicatively connected by an interconnect bridge on a semiconductor package; 
configure one or more communication connections between the CPU and the first GPU and the CPU and the second GPU; 

configure one or more network connections between the graphics processing resources on the semiconductor package to accommodate the number of graphics processing resources to be dedicated to the application; 

receive graphics data for a workload from the application;
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; 
transmit the graphics data to the plurality of graphics processing units via the interconnect bridge;
receive a completion acknowledgment from the plurality of graphics processing units; 
receive a completion acknowledgment from the plurality of graphics processing units; 
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.
and in response to a determination that the workload is finished, to terminate one or more communication connections on the interconnect bridge; and a computer readable memory communicatively coupled to the processor.


7.	Claims 27 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,956,223.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.
	The following table shows claim correspondence between claims of the present application and claims of Patent No. 10,956,223 B2.

Claims
27
33
Patent No. 10,956,223 Claims
6
11


	The following table shows the limitation correspondence between claim 6 of the present application and claim 6 of Patent No. 10,956,223.
Claim 27 of Present Application 
Claim 6 of Patent No. 10,956,223
27. (Previously Presented) An electronic device, comprising: 

a printed circuit board; an input/output (I/O) module on the printed circuit board to provide an interface to a compute system; an apparatus mounted on the printed circuit board and comprising: at least one processing unit (PU) disposed on a first PU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; 






and a communication network to provide communication connections between the first CPU die and the and the first GPU die; 


the processing unit to: 
6. An electronic device, comprising: 


a printed circuit board; an input/output (I/O) module on the printed circuit board to provide an interface to a compute system; a semiconductor package mounted on the printed circuit board and comprising: at least one central processing unit (CPU) disposed on a first CPU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die, separate from the first GPU die, wherein the first GPU and the second GPU are positioned in a stacked configuration forming layers on the semiconductor package; 

a communication network to provide communication connections between the first CPU die and the and the first GPU die and between the first GPU die and the second GPU die; 

and a processor to: 
receive graphics metadata from an application which is to execute on the at least one PU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application;AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 4   
 determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates one or more graphics operations associated with the application; determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
configure one or more communication connections between the PU and the first GPU and the PU and the second GPU; 
configure one or more communication connections in the communication network between the CPU and the first GPU and between the first GPU and the second GPU; 
transmit the graphics data for the application from the PU to the plurality of graphics processing units via the communication network; 
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; 
receive a completion acknowledgment from the plurality of graphics processing units; 
receive a completion acknowledgment from the plurality of graphics processing units; 
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.



s 27 of the present application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,691,497.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations.
	The following table shows claim correspondence between claims of the present application and claims of Patent No. 10,691,497 B2.
Present Application 
Claims
27
33
Patent No. 10,691,497 Claims 
6
11


	The following table shows the limitation correspondence between claim 6 of the present application and claim 6 of Patent No. 10,691,497.
Claim 27 of Present Application 
Claim 6 of Patent No. 10,691,497
27. (Previously Presented) An electronic device, comprising: a printed circuit board; an input/output (I/O) module on the printed circuit board to provide an interface to a compute system; an apparatus mounted on the printed circuit board and comprising: 

at least one processing unit (PU) disposed on a first PU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die; 




and a communication network to provide communication connections between the first CPU die and the and the first GPU die; the processing unit to: 
6. An electronic device, comprising: a printed circuit board; an input/output (I/O) module on the printed circuit board to provide an interface to a compute system; a semiconductor package mounted on the printed circuit board and comprising: 


at least one central processing unit (CPU) disposed on a first CPU die; at least a first graphics processing unit (GPU) disposed on a first GPU die and a second graphics processing unit (GPU) disposed on a second GPU die, wherein the first GPU and the second GPU are positioned in a stacked configuration forming layers on the semiconductor package; 
a communication network to provide communication connections between the first CPU die and the and the first GPU die; and a processor to: 
receive graphics metadata from an application which is to execute on the at least one PU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application; 
receive graphics metadata from an application which is to execute on the at least one CPU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application; 
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; 
configure one or more communication connections between the PU and the first GPU and the PU and the second GPU; 
configure one or more communication connections between the CPU and the first GPU and the CPU and the second GPU; 
transmit the graphics data for the application from the PU to the plurality of graphics processing units via the communication network; 
transmit the graphics data for the application from the CPU to the plurality of graphics processing units via the communication network; 
receive a completion acknowledgment from the plurality of graphics processing units; 
receive a completion acknowledgment from the plurality of graphics processing units;
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.  
and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network.




Allowable Subject Matter
9.	Claims 21 and 23-26 are fully allowed. Claims 27-38 are allowed with respect to cited references but still rejected under double patenting, as explained above.
10.	The following is an examiner’s statement of reasons for allowance: Claim 27 recites the limitation  receive graphics metadata from an application which is to execute on the at least one PU, wherein the graphics metadata indicates a level of graphics processing activity associated with the application; determine, from the graphics metadata, an amount of graphics processing resources to be dedicated to the application, the graphics processing resources comprising a plurality of graphics processing units located on the first GPU and the second GPU; configure one or more communication connections between the PU and the first GPU and the PU and the second GPU; transmit the graphics data for the application from the PU to the plurality of graphics processing units via the communication network; receive a completion acknowledgment from the plurality of graphics processing units; and in response to a determination that the workload is finished, to terminate one or more communication connections on the communication network which is not disclosed by any of the cited references.  Claim 33 recites limitations similar to those of claim 27 and are allowed over previously cited references as well but still rejected under double patenting.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
11.	Applicant's arguments filed on 10/13/2021 have been fully considered but they are not persuasive.  While claim 21 has been amended to include limitations to overcome the double patenting rejection, claims 27 and 33 have not been amended and remain rejected under double patenting. No reason was presented as to why claims 27 and 33 were not similarly amended as claim 21 had been.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611